Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9-10, 12, 15, 17-18, and 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is confusing.  If the isolating patch is covering the third surface how can the electrode tab be mechanically and chemically isolated from the separator?
	Claim 18 is confusing.  If the isolating patch has a recess that allows a tool to cold weld the flat surface to the one of the anode and cathode foil, how can the electrode tab be mechanically and chemically isolated from the separator? 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10, 12, 17, 27, and 29  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jeong et al. (WO2019/172465).
Regarding claim 1, Jeong et al. disclose in fig. 2-3, a capacitor comprising:
an anode foil (11);
a cathode foil (13, 17);
a separator (15) between the anode foil (11) and the cathode foil (13); 
an electrode tab (41)
an isolating patch (80) between the electrode tab (41) and the separator (15), wherein the isolating patch (80) mechanically (fig. 2) and chemically [0068] isolates the electrode tab (41) from the separator (15).
Regarding claim 2, Jeong et al. disclose the isolating patch (80) further electrically isolates the electrode tab (41) from the separator (15).
Regarding claim 4, Jeong et al. disclose the isolating patch (80) covers, at least in part, the electrode tab (41).
Regarding claim 5, Jeong et al. disclose the isolating patch (80) is in direct contact with, at least in part, an adjacent region, around the electrode tab (41), of the one of the anode foil or the cathode foil (13).
Regarding claims 6-7, Jeong et al. disclose an edge of the adjacent region (fig. 2)  is less than 5 millimeters from the edge of the electrode tab (fig.2 – the adjacent region being at the edge of the electrode tab).
Regarding claim 10, Jeong et al. disclose the isolating patch (80) comprises an adhesive (tape) that adheres the isolating patch (80) to the cathode foil (13, 17)
Regarding claim 12, Jeong et al. disclose a method of manufacturing a capacitor, comprising:
positioning at least one electrode tab (41) on one side of a conducting foil (13, 17),
attaching the at least one electrode tab (41) to the one side of the conducting foil (13, 17); and
covering the at least one electrode tab (13, 40) and at least an adjacent region, around the at least one electrode tab (fig. 2), of the one side of the conducting foil (13, 17) with an isolating material (80) that mechanically and chemically [0068] isolates the at least one electrode tab (41) from a separator (15); and winding the conducting foil (13, 17) with the separator (15) to form a roll.
Regarding claim 17, Jeong et al. disclose an electrode tab (40, 41) assembly comprising: 
an electrode tab (40, 41) comprising: a flat surface (bottom) attached to one of an anode foil or a cathode foul (17) of the capacitor (title); and an opposing surface; and 	an isolating patch (80) that covers, at least in part, the electrode tab (40, 41) and that is mechanically (fig. 2) and chemically [0068] isolates the electrode tab (40, 41) from a separator (15) between the one of the anode foil (11) or the cathode foil (13, 17) and another anode foil (11) or cathode foil (13, 17) of the capacitor.
Regarding claim 27, Jeong et al. disclose  the isolating patch (80) adheres to, at least in part, an adjacent region, around the electrode tab (fig. 2), of the one of the anode foil or the cathode foil (13, 17).
Regarding claim 29, Jeong et al. disclose  the isolating patch (80) adheres to, at least in part, an adjacent region, around the electrode tab (fig. 2), of the one of the anode foil or the cathode foil (13, 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (WO 2019/172465) in view of Yoshizawa et al. (JP 2006-147703).
Regarding claim 15, Jeong et al. disclose the claimed invention except for forming the at least one electrode tab by rolling, three-dimensional printing or extruding a conducting metal.
Yoshizawa et al. disclose an electrode tab that is formed by rolling (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Jeong et al. by using the at least one electrode tab of Yoshizawa, wherein the at least one electrode tab is formed by a rolling process, since such a modification would form a tab terminal for an electrolytic capacitor where the foil can wind with high density without cracking the electrode foil.

Claim(s) 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (WO2019/172465).
Regarding claims 28 and 30, Jeong et al. disclose the isolating patch (80) comprises:
a layer of an adhesive material (tape) and a layer (tape).
Jeong et al. disclose the claimed invention except for the layer comprises an isolating polymer.
Tape formed from an isolating polymer is well known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the tape of Jeong et al. from an isolating polymer, since insulator materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and dielectric properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 8, 13-14, 20-21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest an electrode tab:
A) comprising an opposing surface that is: bell-shaped, trapezoidal shaped or separated from the flat surface by an s-shaped edge (claims 8, 13, and 20);
B) wherein the third surface and a first adjacent region around the third surface of the one of the anode foil or cathode foil, is covered by at least in part by the isolating patch (claim 9); and 
C) wherein the isolating patch comprises a recess (claim 18).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848